ORDER

PER CURIAM.
The Missouri Highway and Transportation Commission appeals the judgment entered in favor of E.M. Harris Building Company et al. in a condemnation action. We have carefully reviewed the briefs of the parties and the record on appeal and find no error of law which would warrant a new trial. An extended opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their use only, explaining the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).